Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is hereby made and
entered into this 23rd day of April, 2018, by and between Cerecor Inc., a
Delaware corporation (the “Company”), and Robert Moscato, a citizen and resident
of Wake County, North Carolina (“Executive”).  (The Company and Executive are
sometime referred to herein each as a “Party” and together as the “Parties.”)

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Operating Officer; and

 

WHEREAS, Executive has submitted his written resignation from his employment
with the Company, effective March 27, 2018 (the “Separation Date”); and

 

WHEREAS, the Company has accepted Executive’s resignation; and

 

WHEREAS, the Parties have mutually agreed that the Company will provide certain
separation benefits to Executive, as detailed in this Agreement, in exchange for
Executive’s general release of claims against the Company and the other
covenants contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual obligations set forth in this
Agreement, along with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Separation.  Effective as of the
Separation Date, Executive’s employment with the Company, as well as all
offices, titles and positions he holds with or for the benefit of the Company
and/or its affiliates, including but not limited to his position as President
and Chief Operating Officer, are terminated.  Notwithstanding the foregoing, the
Executive will continue to provide such consultation and advice to the Company
from time to time as the Parties shall mutually agree.  Except as set out in
this Agreement, as provided by the specific terms of a benefit plan or as
required by law, effective as of the Separation Date, all of Executive’s
employee benefits with the Company will be terminated.  Executive hereby
represents that he has returned to the Company all Company-owned equipment, keys
or passes, software, files, samples, training materials, programs and documents
(including any copies).

 

2.                                      Separation Benefits.  If Executive signs
and does not revoke this Agreement as provided by Section 9 below, the Company
will provide Executive with the following payments and benefits (collectively,
the “Separation Benefits”):

 

(a)                                 The Company will continue to pay Executive
his Base Salary as in effect immediately prior to the Separation Date, minus
applicable withholdings required by law or authorized by Executive, for a period
of eight (8) months. The first payment will be made on the first payroll period
after the thirtieth (30th) day following the Separation Date and will include
Base Salary for the period from the Separation Date through the payment date. 
The remaining installments will be paid over time in accordance with the
Company’s normal payroll practices for its employees.

 

--------------------------------------------------------------------------------


 

(b)                                 Conditioned on Executive’s execution and
non-revocation of this Agreement and his proper and timely election to continue
his health insurance benefits under COBRA after the Separation Date, the Company
will pay Executive’s applicable COBRA premiums for the lesser of eight
(8) months following the Separation Date or until Executive becomes eligible for
substantially equivalent insurance benefits from another employer; provided,
however, the Company has the right to terminate such payment of COBRA premium
reimbursement to Executive and instead pay Executive a lump sum amount equal to
the applicable COBRA premium multiplied by the number of months remaining in the
specified period if the Company determines in its discretion that continued
payment of the COBRA premiums is or may be discriminatory under
Section 105(h) of the Internal Revenue Code.

 

Executive will not be entitled to receive the Separation Benefits described
above unless: (i) he signs this Agreement and returns it to the Company within
twenty-one (21) days after he receives it, and (ii) the Revocation Period
described in Section 9 has expired without Executive’s revocation.

 

3.                                      Release of Claims.  In exchange for the
Company’s providing Executive with the Separation Benefits described in above,
by signing this Agreement, Executive releases and forever discharges the
Company, as well as its parent companies, affiliates, subsidiaries, divisions,
officers, directors, stockholders, employees, agents, representatives,
attorneys, lessors, lessees, licensors and licensees, and their respective
successors, assigns, heirs, executors and administrators (collectively, the
“Company Parties”), from any and all claims, demands, and causes of action of
every kind and nature, whether known or unknown, direct or indirect, accrued,
contingent or potential, which Executive ever had or now has, including but not
limited to any claims arising out of or related to Executive’s employment with
the Company and the termination thereof (except where and to the extent that
such a release is expressly prohibited or made void by law).  This release
includes, without limitation, Executive’s release of the Company and the Company
Parties from any claims by Executive for lost wages or benefits, stock options,
restricted stock, compensatory damages, punitive damages, attorneys’ fees and
costs, equitable relief or any other form of damages or relief.  In addition,
this release is meant to release the Company and the Company Parties from all
common law claims, including claims in contract or tort, including, without
limitation, claims for breach of contract, wrongful or constructive discharge,
intentional or negligent infliction of emotional distress, misrepresentation,
tortious interference with contract or prospective economic advantage, invasion
of privacy, defamation, negligence or breach of any covenant of good faith and
fair dealing.  Executive also specifically and forever releases the Company and
the Company Parties (except where and to the extent that such a release is
expressly prohibited or made void by law) from any and all claims under North
Carolina laws prohibiting discrimination, harassment and retaliation; from any
and all claims under all other applicable state and local laws prohibiting
discrimination, harassment and retaliation; and any and all claims under federal
law based on unlawful employment discrimination, harassment or retaliation,
including, but not limited to, claims for violation of Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Genetic Information and
Discrimination Act, and the Federal Age Discrimination In Employment Act (29
U.S.C.  § 621 et. seq.).

 

Notwithstanding the foregoing, and for clarity, it is acknowledged and agreed
that nothing in this Agreement releases or discharges any rights or claims
arising under the terms of (a) the Equity Interest Purchase Agreement by and
among the Company, TRx Pharmaceuticals, LLC, the

 

--------------------------------------------------------------------------------


 

Sellers named therein and Randal Jones and Executive, and/or (b) the Agreement
and Plan of Merger and Reorganization by and among the Company, ZPC Merger
Corp., Zylera Pharma Corp., Zylera Pharmaceuticals, LLC and the Sellers named
therein, each such agreement dated November 17, 2018.

 

Executive acknowledges that this release applies both to known and unknown
claims that may exist between Executive and the Company and the Company
Parties.  Executive expressly waives and relinquishes all rights and benefits
that Executive may have under any state or federal statute or common law
principle that would otherwise limit the effect of this Agreement to claims
known or suspected prior to the date Executive execute this Agreement, and does
so understanding and acknowledging the significance and consequences of such
specific waiver.  In addition, Executive hereby expressly understands and
acknowledges that it is possible that unknown losses or claims exist or that
present losses may have been underestimated in amount or severity, and Executive
explicitly took that into account in giving this release.

 

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Executive or on
Executive’s behalf, individually or collectively.  In addition, nothing in this
Agreement extinguishes any claims Executive may have against the Company for
breach of this Agreement; releases or limits any rights the Executive may have
to indemnification for third party claims under the Company’s certificate of
incorporation or by-laws, applicable law, or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when the Executive was an officer or employee of the Company; or
releases any claims arising from events that occur following the effective date
of this Agreement.

 

4.                                      No Admissions. Executive understands,
acknowledges and agrees that the release set out above in Section 3 is a final
compromise of any potential claims by Executive against the Company and/or the
Company Parties in connection with his employment by the Company, and is not an
admission by the Company or the Company Parties that any such claims exist or
that the Company or any of the Company Parties are liable for any such claims. 
By signing this Agreement, Executive agrees and acknowledges that he has no
cause to believe that any violation of any local, state or federal law has
occurred with respect to his employment or separation of employment from the
Company, including but not limited to any violation of any federal, state,
municipal, foreign or international whistleblower or fraud law, statute or
regulation.  In addition, Executive further agrees and acknowledges that he is
not aware of, or has already disclosed, any conduct that would be unlawful under
the False Claims Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, or any other
compliance obligation.

 

5.                                      Confidentiality.  Executive hereby
represents and agrees that he has not and will not (except as required by law)
disclose information regarding the specific terms of this Agreement, to anyone
except his immediate family, his attorney and accountant or financial advisor as
reasonably necessary.  Executive also hereby acknowledges and agrees that his
post-employment duties and obligations under the Letter Agreement dated on or
about November 17,

 

--------------------------------------------------------------------------------


 

2017 that he signed in connection with his employment with the Company (the
“Letter Agreement”) will remain in full force and effect in accordance with its
terms, and that a breach of the Letter Agreement will also constitute a breach
of this present Agreement.  Provided, however, nothing in this Agreement
(including the Letter Agreement) prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.  Executive acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

 

6.                                      No Disparagement.  Executive agrees that
he will not denigrate, defame, disparage or cast aspersions upon the Company,
the Company Parties, their products, services, business and manner of doing
business; provided, however, nothing in this Agreement prohibits Executive from
providing truthful information and/or testimony in response to any court order
or valid subpoena, or in connection with any investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or any other
authorized state or federal agency.

 

7.                                      Relief and Enforcement.   If Executive
is entitled to receive the Separation Benefits but materially violates any
provisions of this Agreement, the Letter Agreement or any other agreement
entered into by Executive and the Company, in addition to all other rights and
remedies, which are expressly reserved, the Company will be entitled to
immediately stop paying any further installments of the Separation Benefits and
recover any Separation Benefits already paid to Executive.  In addition,
Executive understands and agrees that if he violates the terms of Sections 5 or
6 of this Agreement, or Section 8 of the Letter Agreement, he will cause injury
to the Company (and/or one or more of the Company Parties) that will be
difficult to quantify or repair, so that the Company (and/or the Company
Parties) will have no adequate remedy at law.  Accordingly, Executive agrees
that if he violates Sections 5 or 6 of this Agreement, or Section 8 of the
Letter Agreement, the Company (or the Company Parties) will be entitled as a
matter of right to obtain an injunction from a court of law, restraining
Executive from any further violation of this Agreement.  The right to an
injunction is in addition to, and not in lieu of, any other remedies that the
Company (or the Company Parties) has at law or in equity.

 

8.                                      No Modifications; Governing Law; Entire
Agreement.  This Agreement cannot be changed or terminated verbally, and no
modification or waiver of any of the provisions of this Agreement will be
effective unless it is in writing and signed by both Parties.  The Parties agree
that this Agreement is to be governed by and construed in accordance with the
laws of the State of North Carolina.  This Agreement (inclusive of the Letter
Agreement) sets forth the entire and fully integrated understanding between the
Parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein.

 

9.                                      Right to Revoke.  ONCE SIGNED BY
EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN WRITING FOR A PERIOD OF SEVEN (7) DAYS
(THE “REVOCATION PERIOD”).  IN ORDER TO REVOKE EXECUTIVE’S ACCEPTANCE OF THIS
AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE TO MARIAM MORRIS, AND SUCH
WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITHIN THE SEVEN (7) DAY REVOCATION
PERIOD.

 

--------------------------------------------------------------------------------


 

10.                               Voluntary Execution.  By signing below,
Executive acknowledges that he has read this Agreement, that he understands its
contents and that he has relied upon or had the opportunity to seek the legal
advice of an attorney of his own choosing.

 

11.                               Miscellaneous.

 

(a)                                 Should any portion, term or provision of
this Agreement be declared or determined by any arbitrator or court to be
illegal, invalid or unenforceable, the validity of the remaining portions, terms
and provisions shall not be affected thereby, and the illegal, invalid or
unenforceable portion, term or provision shall be deemed not to be part of this
Agreement.

 

(b)                                 The Parties agree that the failure of a
party at any time to require performance of any provision of this Agreement
shall not affect, diminish, obviate or void in any way the Party’s full right or
ability to require performance of the same or any other provision of this
Agreement at any time thereafter.

 

(c)                                  This Agreement shall inure to the benefit
of and shall be binding upon Executive, his heirs, administrators,
representatives, executors, successors and assigns, and upon the successors and
assigns of the Company.

 

(d)                                 The headings of the paragraphs of this
Agreement are for convenience only and are not binding on any interpretation of
this Agreement.  This Agreement may be executed in counterparts.

 

(e)                                  Counterparts may be transmitted and/or
signed by facsimile or electronic mail.  The effectiveness of any such documents
and signatures shall have the same force and effect as manually signed originals
and shall be binding on the parties to the same extent as a manually signed
original thereof.

 

EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT
CHANGES TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE
RUNNING OF THE TWENTY-ONE (21) DAY PERIOD.  EXECUTIVE ALSO ACKNOWLEDGES THAT
EXECUTIVE IS ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.

 

 

CERECOR INC.

 

 

 

 

By:

/s/ Peter Greenleaf

 

 

NAME: Peter Greenleaf

 

 

TITLE: CEO

 

 

 

 

DATE:

4/23/2018

 

--------------------------------------------------------------------------------


 

 

EXECUTIVE:

 

 

 

 

/s/ Robert Moscato

(SEAL)

 

Robert Moscato

 

 

 

 

DATE:

4/23/2018

 

--------------------------------------------------------------------------------